DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/18/2020, is acknowledged. Claims 1-3 are amended. No new matter is added. Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay (US 3778318)(previously cited).


Claim 1
Finlay
Finlay, Ex. L
Mg
0.15-0.35
0.01-5.0
0.192
P
0.0005-0.01
0.002-4.25
0.008
Cu
Balance with impurities
Balance with impurities
Balance


Thus, Finlay teaches a copper alloy with compositional ranges overlapping the instantly claimed ranges, including compositional ranges overlapping the instantly claimed Mg/P ratio. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  In addition, Finlay teaches specific examples, such as Ex. L, with a composition comprising contents of Mg and P falling within the claimed range, and an Mg/P ratio of 24 which is deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).  Moreover, the instant specification includes an inventive example with an Mg/P ratio of 24 (Ex. 3, Tables 1-3) which meets each of the claimed limitations and satisfies the desired properties and utility of the material.  Thus, the proportions of Finlay and the instant claim are so close that prima facie one skilled in the art would have expected 
Finlay teaches that the conductivity of the alloy and content of Mg-P compounds present may be tailored through variation of thermomechanical processing of the alloy material. (col. 3, ln. 6 to col. 4, ln. 60; col. 6, ln. 28-75).  Specifically, Finlay teaches by precipitating Mg-P compounds a conductivity of up to 90-99% IACS may be achieved and conversely, by maintaining Mg and P content in solid solution, a conductivity of 70% IACS or greater may be obtained. (Id.).  Thus, Finlay teaches optimizing the conductivity of alloy and density of Mg-P precipitates in the alloy, which may result in a conductivity of approximately 70% IACS with Mg and P in solid solution (thus, no Mg-P precipitate compounds, falling within the claimed range) and increasing conductivity by the precipitation of some of Mg-P compounds.  Accordingly, it would have been obvious to one of ordinary skill in the art to select optimum or workable processing parameters in order to obtain a copper alloy with a conductivity of 75% IACS or more, and comprising a small quantity of Mg-P precipitate compounds.  In other words, Finlay teaches that as Mg-P compounds precipitate a conductivity up to 99% IACS may be obtained, therefore an alloy with a conductivity of 75% IACS would require a lesser quantity of Mg-P compounds precipitated out of solid solution.
Furthermore, as Finlay teaches a copper alloy with a composition falling within the claimed range and which may be controlled to obtain a conductivity of 75% IACS or more, such an alloy with the same composition and electrical properties would be necessarily be expected to exhibit the same average number of compounds containing Mg and P with a particle diameter of 0.1 micron or greater.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not 
With respect to Claims 2-3, Finlay teaches compositional ranges of Mg and P overlapping the instantly claimed ranges. (see Table in rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  Furthermore, Finlay teaches specific examples, such as Ex. L (see Table above), with contents of Mg and P resulting in a value of 0.352 for the expression of Claim 2 and a value of 24 for the expression of Claim 3, falling within the claimed ranges.
With respect to Claim 4, Finlay teaches that the alloy exhibits an ultimate tensile strength of 60,000 psi (approx. 414 MPa) or more. (col. 5, ln. 1-7; Table II).  Although Finlay is silent as to the 0.2% proof stress, the 0.2% proof stress correlates with the ultimate tensile strength of the material.  As Finlay teaches a copper alloy with the same composition and tensile strength far exceeding the claimed proof stress, it would necessarily be expected to possess the same 0.2% proof stress. MPEP 2112.01.
With respect to Claim 5, Finlay is silent as to the residual stress ratio of the copper alloy.  However, as Finlay teaches a copper alloy with the same composition and properties such as conductivity, it would necessarily be expected to possess the same residual stress ratio property.  MPEP 2112.01.
With respect to Claims 6, 8, 10, and 12, Finlay teaches a copper alloy useful for electrical components, for example, bus bars and electrodes, and further teaches embodiments comprising forming the copper alloy in to a strip. (col. 2, ln. 34-49; col. 9, ln. 22-57).  It would have been obvious to .

Claims 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay (US 3778318) as applied to Claims 6, 8, 10, and 12 above, in view of Shinohara et al. (US 2015/0037608)(previously cited).
With respect to Claims 7, 9, 11, and 13-15, Finlay teaches a copper alloy useful for electrical components, for example, bus bars and electrodes, and further teaches embodiments comprising forming the copper alloy in to a strip. (col. 2, ln. 34-49; col. 9, ln. 22-57; rejections of Claims 6, 8, 10, and 12 above).  Finlay is silent as to a copper alloy strip with a Sn or Ag plating layer and is silent as to a component in the form of a relay.
Shinohara teaches that plated copper alloy is conventionally used to form electrical components such as terminals, switches, and relays. (para. 1-2).  Shinohara teaches forming an Ag plating layer on copper alloy plate in order to obtain a material with improved corrosion resistance and wear resistance for use in electrical components such as terminals and relays. (para. 1-6, 13-15).
It would have been obvious to one of ordinary skill in the art to use the copper alloy strip of Finlay, to form a Ag-plated Cu alloy plate strip and/or terminal, bus bar, or relay comprising a Ag-plated Cu alloy, as taught by Shinohara, in order to obtain a plate strip and/or component with improved conductivity, strength, corrosion resistance, and wear resistance.  Furthermore, it would have been obvious to one of ordinary skill in the art to form a movable relay, as in claims 14-15, in order to alloy for operation, enhanced utility, and/or improved application flexibility of such a relay, with a predictable result of success.

Claims 1-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (2016/0201179)(previously cited).
With respect to Claim 1, Miyagi teaches a copper alloy, useful for electrical components, the alloy having a composition, by mass%, comprising (1-2, 8, 11-12):

Claim 1
Miyagi
Mg
0.15-0.35
0.03-1.0
P
0.0005-0.01
0.01-0.20
Cu
Balance with impurities
Balance with impurities
Other
-
Fe: 0.05-2.5


Thus, Miyagi teaches a copper alloy with compositional ranges, including an Mg/P ratio, overlapping the claimed ranges or with respect to the content of phosphorus, deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Miyagi further teaches that the copper alloy exhibits a conductivity of 70% IACS or more, overlapping the claimed range. (para. 54).  It would have been obvious to one of ordinary skill in the art to select a copper alloy with a conductivity from the portion of the overlapping ranges.  MPEP § 2144.05.
Finally, Miyagi teaches that the copper alloy comprises a density of Mg-P-based compounds having a particle size of 100 nm or more is 10 particles/10 µm2 or less, preferably 5 particles/10 µm2 or less. (para. 16, 51-52).  Thus, the reference teaches an average number of compounds containing Mg and P with a particle diameter of 0.1 µm or greater is 0.5 particles/µm2 or less meeting the instantly claimed limitation.

With respect to Claim 4, Miygai teaches that the alloy exhibits a 0.2 offset yield strength (proof stress) in LD (orthogonal to a rolling direction) of 450 MPa or more. (para. 55).  Thus, Miyagi is deemed to teach a copper alloy with 0.2% proof stress meeting the instantly claimed range.  Moreover, as Miyagi teaches a copper alloy with substantially the same composition and structure, it would necessarily be expected to possess the same 0.2% proof stress in a direction orthogonal to a rolling direction. MPEP 2112.01.
With respect to Claim 5, Miyagai is silent as to the residual stress ratio of the copper alloy, however, the reference teaches a stress relation of 35% or less. (para. 57).  As Miyagai teaches a copper alloy with substantially the same composition, structure, and properties such as conductivity, it would necessarily be expected to possess the same residual stress ratio property.  MPEP 2112.01.
With respect to Claims 6, 8, 10, and 12, Miyagi teaches a copper alloy useful for electrical components, for example, a terminal or connector (para. 1-2, 8), and further teaches embodiments comprising forming the copper alloy in to a sheet or plate (i.e. plate strip). (para. 60, 86).  It would have been obvious to one of ordinary skill in the art to form a copper alloy plate strip for electrical components and/or a conventional electrical component such as a terminal or busbar formed from such a strip, in order to obtain a component with a combination of good conductivity, strength, and bending workability. (see, e.g., para. 33).

Claims 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. (2016/0201179) as applied to Claims 6, 8, 10, and 12 above, in view of Shinohara et al. (US 2015/0037608)(previously cited).

Shinohara teaches that plated copper alloy is conventionally used to form electrical components such as terminals, switches, and relays. (para. 1-2).  Shinohara teaches forming an Ag plating layer on copper alloy plate in order to obtain a material with improved corrosion resistance and wear resistance for use in electrical components such as terminals and relays. (para. 1-6, 13-15).
It would have been obvious to one of ordinary skill in the art to use the copper alloy plate of Miyagi, to form a Ag-plated Cu alloy plate strip and/or terminal, bus bar, or relay comprising a Ag-plated Cu alloy, as taught by Shinohara, in order to obtain a plate strip and/or component with improved conductivity, strength, corrosion resistance, and wear resistance.  Furthermore, it would have been obvious to one of ordinary skill in the art to form a movable relay, as in claims 14-15, in order to alloy for operation, enhanced utility, and/or improved application flexibility of such a relay, with a predictable result of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10676803. Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a copper alloy for an electronic device, comprising the same compositional ranges of Mg and P, balance Cu and exhibiting the same conductivity of 75% IACS or more.  Although the related .
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/076257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a copper alloy for an electronic device, comprising the same compositional ranges of Mg and P, balance Cu, Mg + 20*P < 0.5, and exhibiting the same conductivity of 75% IACS or more.  Although the related claims are silent as to the presence of compounds comprising Mg and P, as the copper alloy of the related claims has the same composition, properties and is made by a substantially similar method, it would be expected to necessarily result in the same structure.  MPEP 2112.01.  Additionally, both sets of claims are drawn to copper alloy material and Sn or Ag plated copper alloy material and electronic components including a terminal and a busbar made from said materials and a relay comprising a movable piece.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Applicant argues that prior art Finlay fails to teach the amended claim 1, in particular the claimed Mg/P ratio, that the specific examples of Finlay each have a Mg/P ratio of 24 or less, and that one of ordinary skill in the art would not select a Mg/P ratio from the portion of the overlapping ranges 
Finlay teaches a copper alloy with compositional ranges overlapping the instantly claimed ranges, including compositional ranges overlapping the instantly claimed Mg/P ratio. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.  With respect to the specific examples of the reference, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.
In addition, Finlay teaches specific examples, such as Ex. L, with a composition comprising contents of Mg and P falling within the claimed range, and an Mg/P ratio of 24 which is deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05.  Moreover, the instant specification includes an inventive example with a Mg/P ratio of 24 (Ex. 3, Tables 1-3) which meets each of the claimed limitations and satisfies each of the claimed and/or desired properties of the material.  Thus, Applicant’s argument that the alloy of Finlay would not achieve the desired properties including high strength, high bending workability, and high stress relaxation resistance is not found persuasive.
The instant specification fails to provide evidence, commensurate with the scope of the claims to demonstrate criticality of the claimed Mg and P ranges and Mg/P ratio.  For instance, the specification provides examples with an Mg/P ratio below 25 (see e.g. Ex. 3) and above 400 (see e.g. Ex. 10) which .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the rejection over Miyagi, Applicant argues that the alloy of Miyagi contains Fe which Claim 1 does not include, and Miyagi teaches away from a P content below 0.01% and the claimed range requires P be “less than 0.01 mass%” and argues that the range does not overlap.  These arguments are not found persuasive.
Claim 1 uses the open transitional phrase “comprising” and therefore may include additional elements.  As a result, the fact that Miyagi includes an additional element, Fe, does not negate the prima facie case of obviousness established by the reference.  With respect to the content of P, “less than 0.01 mass%” and “0.01 mass% or more” are deemed sufficiently close to establish a prima facie case of obviousness.  See MPEP 2144.05; Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Applicant argues that Miyagi fails to teach an Mg/P ratio as instantly claimed and the specific examples of the reference teach Mg/P ratios less than 25.  These arguments are not found persuasive for the same reasons as detailed above with respect to prior art Finlay.  Specifically, preferred embodiments of a reference do not teach away from the broader teachings of the reference and 
Finally, with respect to the obviousness-type double patenting rejections, the rejection over US 10453582 is withdrawn in view of the terminal disclaimer, over US App. No. 15/737642 is withdrawn in view of abandonment of the application, and over US 10157694 is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument with respect to the rejection over US 10676803, that the rejection is “unnecessary” is not found persuasive for the reasons detailed in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US App No. 2019/0048449 (this application, 16/976351, filed a terminal disclaimer over the instant application).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/               Primary Examiner, Art Unit 1735